Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US 20190355637 A1 in view of Jung et al, US 20220013503 A1 .
Pertaining to claim 1, Chen teaches ( see fig.1-14)  A semiconductor package, comprising:
a first semiconductor die[100], having a front side[112 from figure 2) and a backside [114] opposite to the front side;
a second semiconductor die [200] disposed at the backside[114] of the first semiconductor die[100] and electrically connected to first semiconductor die[100], a front side[212] of the second semiconductor die[200] facing the first semiconductor die[100]; and
a plurality of bumps[600], disposed at the front side [112] of the first semiconductor die[100] and physically contacting first die pads [136] of the first semiconductor die[100],
but is silent  wherein a size of the first semiconductor die is less than a size of the second semiconductor die.
However , in the same field of endeavor, Jung teaches stack dies of different thicknesses such as T1 as the thickness of the first die to T4 for the thickness of the fourth die. In view of Jung , it would have been obvious to one of ordinary skill in the art  for  the dies  of Chen being of different sizes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum thickness or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.

Pertaining to claim 2, Chen teaches ( see fig.1-14)  The semiconductor package of claim 1, wherein the first die pads[136] comprise aluminum pads ( see para 0063).
Pertaining to claim 3, Chen teaches ( see fig.1-14)  The semiconductor package of claim 1, wherein the size comprises a height, a length, a width, a top-view area or a combination thereof. 
Pertaining to claim 7, Chen teaches ( see fig.1-14)  The semiconductor package of claim 1, further comprising redistribution patterns[130] disposed at the front side of the first semiconductor die[100] and aside the first die pads[136] of the first semiconductor die ( see para 0063])
Pertaining to claim 10, Chen teaches ( see fig.1-14)  The semiconductor package of claim 1, further comprising a third semiconductor die[300] disposed over and bonded to the second semiconductor die[200] through hybrid bonding ( see para 0047).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, US 20190355637 A1.
Pertaining to claim 17, Chen teaches ( see fig.1-14)  A method of forming a semiconductor package, comprising:
bonding a second semiconductor die[200] to a back surface of a first semiconductor substrate of a first semiconductor die[100], wherein first through substrate vias[162] penetrate through the first semiconductor substrate[100] and a first interconnect structure [130] ( see para 0063 of 130 being  a RDEL layer) over the first semiconductor substrate [110] and electrically connected to the first through substrate vias[162];
forming a plurality of first die pads[136] over a front surface of the first semiconductor substrate[110] and within a chip region of the first semiconductor die ( front/ active face 112), wherein the plurality of first die pads [136] physically connect top metal patterns of the first interconnect structure[130]; and
forming a plurality of bumps[600] over the first die pads[136].
Pertaining to claim 18, Chen teaches ( see fig.1-14)  The method of claim 17, further comprising forming a plurality of redistribution patterns[230,330] aside the plurality of first die pads[136] and outside of the chip region of the first semiconductor die[100].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu , US 20210202395 A1.
Pertaining to claim 11, Lu  teaches ( see fig4) A semiconductor package, comprising:
two first semiconductor dies[12/14], disposed side by side;
bumps[71], disposed at front sides of the first semiconductor dies[12/14] and in physical contact with first die pads [124 ] of the first semiconductor dies[12/14];
a first bonding structure[17/18], disposed at backsides of the first semiconductor dies[12/14] and extending laterally beyond the first semiconductor dies[12/14 ( see fig4), wherein the front side is opposite to the backside; and
a bridge structure[16], disposed over the first bonding structure [17/18] and between the first semiconductor dies[12/14].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US 20190355637 A1 in view of Jung et al, US 20220013503 A1 in further view of Yu eta, US 20170170155 A1 .
Pertaining to claim 4, Chen in view of Jung  teaches the semiconductor package of claim 1, but did not teach  further comprising a first bonding structure disposed between the first semiconductor die and the second semiconductor die, wherein an edge of the first bonding structure extends laterally beyond an edge of the first semiconductor die.
However , in the same field of endeavor, Yu teaches ( see fig3) a first bonding structure[309] disposed between a first semiconductor die[107] and a second semiconductor die[401], wherein an edge of the first bonding structure[309] extends laterally beyond an edge of the first semiconductor die[107].In further view of Yu, it would have been obvious to one incorporate the teaching of Yu in that of Chen for a more compact packaging device.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lu , US 20210202395 A1.
Pertaining to claim 12, Lu teaches The semiconductor package of claim 11, but is silent further comprising a second semiconductor die or a die stack disposed over the first bonding structure over one of the first semiconductor dies.
However, Lu teaches that the bonding structure [17/18] is for external connection to another element that could be another semiconductor die for example. In view of Lu , it would have been obvious to one of ordinary skill in the art to bond the packaging structure of Lu with another external die for a more compact packaging. 


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US 20190355637 A1 in view of Yu et al, US 20180269188 A1.
Pertaining to claim 19-20, Chen teaches ( see fig.1-14)  The method of claim 17, but is silent about to  further comprising, after providing the first semiconductor die[100] and before bonding the second semiconductor die [200] to the back surface of the first semiconductor substrate[110] of the first semiconductor die:
forming a first dielectric encapsulation layer around the first semiconductor die; and
forming a first bonding structure over the first semiconductor die and the first dielectric encapsulation layer and further comprising, after forming the first dielectric encapsulation layer and before forming the first bonding structure, forming a redistribution layer structure over the first semiconductor die and the first dielectric encapsulation layer
However, in the same field of endeavor teaches after providing the first semiconductor die[114] and before bonding the second semiconductor die [300] to the back surface of the first semiconductor substrate[118] of the first semiconductor die:
forming a first dielectric encapsulation layer[130] around the first semiconductor die[114]; and
forming a first bonding structure[316/182] over the first semiconductor die[114] and the first dielectric encapsulation layer[130] and  Yu  further comprising, after forming the first dielectric encapsulation layer[130] and before forming the first bonding structure[316/182], forming a redistribution layer structure[160] over the first semiconductor die[114] and the first dielectric encapsulation layer[130] ( see figs 3-4).
In view of Yu, it would have been obvious to one of ordinary skill in the art to incorporate the structure of Yu in that of Chen for improvement in integration density of semiconductor packages  that has resulted from iterative reduction of minimum feature size, which allows more components to be integrated into a given area.

Allowable Subject Matter
Claims 5-6,8-9,13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819